Citation Nr: 9926768	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for asthma.  

2.  Entitlement to a compensable disability rating for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The claims folder was subsequently 
transferred to the Medical and Regional Office Center in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The evidence reveals that the veteran's asthma required 
the use of inhalational anti-inflammatory steroid medication 
currently and before her separation from service.  

3.  The medical evidence fails to reveal the presence of 
nasal polyps or any amount of blockage of the nasal passages.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.97, Diagnostic Code 6602 
(1998).  

2.  The criteria for a compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.97, Diagnostic 
Code 6522 (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claims for increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issues at hand.

Factual Background

The veteran's service medical records reveal intermittent 
treatment for asthma and allergic rhinitis.  Notes dated in 
November 1996 indicated that the veteran was being followed 
up for perennial allergic rhinitis with secondary occasional 
reactive airway disease.  She was responding well to a 
metered dose inhaler.  She also used environmental controls 
and nasal steroid spray.  In December 1996, the veteran 
presented with wheezing and shortness of breath.  The 
Proventil inhaler was not helpful.  Pulmonary function tests 
revealed forced expiratory volume in one second (FEV-1) of 60 
percent of predicted.  The ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) was 75 
percent.  The assessment was acute exacerbation of reactive 
airway disease.  She was to continue frequent use of her 
metered dose inhaler.  The physician prescribed prednisone 
and noted that the veteran would need a Medical Board 
Evaluation.  

The January 1997 retirement physical examination was 
significant for asthma.  The veteran's medications included 
Naldecon, Ventolin inhaler, and Beconase nasal spray.  On the 
accompanying report of medical history, it was noted that her 
allergies were treated with Seldane and Beconase with good 
results.  She used Naldecon at night.  Her last episode of 
allergies was in September 1996.  The veteran's asthma was 
treated with a Ventolin inhaler.  She had used prednisone 
steroids for two weeks.  The last episode of asthma was in 
November 1996.  Chest X-rays taken in January 1997 revealed 
findings consistent with a clinical history of asthma without 
evidence of alveolar infiltrate.  Pulmonary function tests 
performed in January 1997 revealed FEV-1 of 71 percent of 
predicted pre-dilators and 90 percent of predicted post-
dilators.  FEV-1/FVC was 90 percent of predicted pre-dilators 
and 95 percent of predicted post-dilators.  
 
The February 1997 summary of the Medical Board Evaluation 
summary indicated that the veteran began experiencing 
difficulty breathing at age 26.  Symptoms of chest tightness 
and wheezing were associated with seasonal allergies.  She 
also experienced typical hay fever symptoms.  Treatment 
included antihistamines, nasal steroid sprays, and albuterol 
inhaler, which eliminated all her symptoms.  The veteran did 
not require hospitalization at any time and the medications 
were used only with flare-ups of her seasonal allergies in 
the spring and fall and with occasional respiratory 
infections.  Skin testing revealed positive reactions to dust 
mites, cats, dogs, horses, and feathers.  Her symptoms were 
never severe enough to warrant initiation of immunotherapy 
injections.  The veteran currently had a cold with congestion 
and increased cough over the previous week.  Her medications 
included Naldecon, Beconase, and Ventolin metered dose 
inhaler.  Physical examination was normal.  The examiner 
reviewed spirometry results from January 1997.  The 
impression was allergic rhinitis and asthma aggravated by 
allergic rhinitis.  The examiner started the veteran on 
inhaled steroids, Vanceril, and indicated that the veteran 
would taper off the medications as symptoms improved.  He 
also commented that, since the veteran's symptoms were well 
controlled with medications, he recommended that she return 
to duty.  

Notes dated in March 1997 revealed a follow up visit for 
asthma.  The veteran felt some occasional shortness of breath 
after exercise, but not enough to use her Proventil inhaler.  
She was to continue using a Ventolin inhaler, as well as 
Beclovent and Beconase.     

In a September 1997 rating decision, the RO established 
service connection for asthma and allergic rhinitis.  It 
assigned a 10 percent and 0 percent disability rating, 
respectively.  The veteran timely appealed that decision.  
The veteran submitted medical records from Little Rock Air 
Force Base.  Notes dated in September 1997 indicated that she 
was doing well on Vanceril and rarely needed to use Ventolin.  
The lungs were clear with no wheezes.  The assessment was 
controlled asthma.  The physician prescribed an Aerobid 
inhaler.  In November 1997, the veteran complained of 
congestion, painful breathing, and productive green cough.  
Examination of the lungs revealed diffuse wheezes without 
rales or rhonchi.  The assessment was reactive airway disease 
exacerbation.  It was noted that the veteran received refills 
of albuterol and Beconase.  Notes dated in February 1998 
indicated that the veteran was still using Proventil and a 
steroid inhaler.    

In her May 1998 substantive appeal, the veteran stated that 
the Medical Board Evaluation was done without her records, 
which were lost and not found until after the review was 
completed.  She now took inhaled steroids and had not been 
able to taper off her medication.  She used allergy 
medications on a daily basis.  She used a nasal steroid, 
Aerobid, and albuterol.  They helped her symptoms but did not 
eliminate them.  

In December 1998, the veteran was afforded a VA examination.  
She was diagnosed with asthma in 1996.  She reported having 
periodic episodes of chest congestion and wheezing.  She used 
a Vanceril inhaler twice a day and albuterol as needed.  The 
veteran was also bothered with allergic rhinitis.  Allergy 
testing revealed reactions to a variety of items including 
dust mites and feathers.  She used Beconase nasal spray for 
episodes of nasal stuffiness and rhinorrhea.  She denied 
nasal or sinus surgery or nosebleeds.  Examination revealed 
clear nasal passages and normal mucosa.  The lungs were clear 
to auscultation and percussion.  She did not cough during the 
examination.  The impression was bronchial asthma and 
allergic rhinitis.  Chest X-rays were normal.  Pulmonary 
function tests revealed FEV-1 at 106 percent of predicted and 
FEV-1/FVC of 97 percent of predicted.  The interpretation of 
the results was normal spirometry.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).    

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Asthma

The veteran's asthma is currently evaluated as 10 percent 
disabling under Diagnostic Code (Code) 6602, bronchial 
asthma.  38 C.F.R. § 4.97.  Under Code 6602, a 10 percent 
rating is assigned when testing reveals FEV-1 of 71- to 80-
percent predicted, or; testing reveals FEV-1/FVC of 71 to 80 
percent, or; when the disability requires intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
rating is awarded when testing reveals FEV-1 of 56- to 70-
percent predicted, or; testing reveals FEV-1/FVC of 56 to 70 
percent, or; the disability requires daily inhalational or 
oral bronchodilator therapy, or; the disability requires 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted when testing reveals FEV-1 of 40- to 55-
percent predicted, or; testing reveals FEV-1/FVC of 40 to 55 
percent, or; the disability requires at least monthly visits 
to a physician for required care of exacerbations, or; the 
disability requires intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

Considering the evidence of record, the Board finds that the 
evidence supports entitlement to a 30 percent disability 
rating for asthma.  Although the pulmonary function testing 
does not reveal spirometry within the required parameters for 
a 30 percent rating, service medical records show that, at 
her separation from service, the veteran was placed on 
inhaled anti-inflammatory steroid medication.  Current 
medical evidence shows that she continues to use steroid 
inhalers for treatment of asthma.  Therefore, the evidence 
satisfies the criteria for a 30 percent rating.  38 C.F.R. § 
4.7.  

The Board also finds that the disability picture does not 
more nearly approximate the criteria for a 60 percent rating.  
38 C.F.R. § 4.7.  Specifically, pulmonary function tests fail 
to establish respiratory incapacity required for a 60 percent 
rating.  In addition, the evidence does not establish the 
required frequency of exacerbations.  Finally, there is no 
evidence that the veteran's asthma has required intermittent 
courses of systemic corticosteroids. 

In summary, the Board finds that the evidence supports no 
more than a 30 percent disability rating for asthma.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.97, Code 6602.   
          
Allergic Rhinitis

The veteran's allergic rhinitis is currently evaluated as 
noncompensable (0 percent disabling) under Code 6522, 
allergic or vasomotor rhinitis.  38 C.F.R. § 4.97.  Under 
Code 6522, a 10 percent rating is in order where there is 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
rating is assigned if there is rhinitis with polyps.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a 0 
percent rating, a 0 percent shall be assigned if the 
requirements for a compensable rating are not met).

The veteran states that she requires daily medication for 
symptoms from allergies.  However, the service medical 
records at separation, the post-service medical records, and 
the December 1998 VA examination report reveal no evidence of 
polyps or any amount of nasal blockage.  Therefore the Board 
cannot conclude that the veteran's disability picture more 
nearly approximates the criteria required for a 10 percent 
rating under Code 6522.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for allergic 
rhinitis.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.97, Code 6522.  
 

ORDER

Entitlement to a 30 percent disability rating for asthma is 
granted.  To this extent the appeal is allowed, subject to 
the law and regulations governing the payment of monetary 
benefits,.  

Entitlement to a compensable disability rating for allergic 
rhinitis is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


 

